DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
2.	The present application is a continuation-in-part of application serial no. 16/119,148, filed August 31, 2018 (now issued as U.S. Patent No. 11,002,134), which is a continuation of application serial no. 15/443,174, filed February 27, 2017 (now issued as U.S. Patent No. 10,087,755).

Status of Claims
3.	Claims 1-23* are currently pending in the application; of these, claims 1 and 12 are independent.  All of the currently pending claims have been examined in the present Office action.
* See the note regarding renumbering of claims in the Objection to the Claims section below.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “latch” (as recited, for example, in claims 7 and 18), the “electronic mechanism” (as recited, for example, in claims 8 and 19), and the “photoelectric trigger” and the “magnetic lock” (as recited, for example, in claims 9 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
5.	The abstract of the disclosure is objected to because it is of undue length (the abstract should be within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the present case, the claims are not numbered consecutively: there are two consecutive claims designated as claim 3 and two consecutive claims designated as claim 16; accordingly, the second claim 3 and the second claim 16 are mis-numbered and have been 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 19-20 of claim 1, “said dual channel drill bit” lacks proper antecedent basis in the claims.
In lines 19-20 of claim 12, “said dual channel drill bit” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4, 6-7, 10, 12-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grable, U.S. Patent No. 2,701,122.
Grable discloses a system for removing debris from a drill hole, said system comprising: 
a drill system comprising: 
a drill rod (dual pipe string 10 and kelly 11; e.g., Figs. 1,5) comprising a proximal end (at joint 47; Fig. 2), a distal end (e.g., where the cross-section 6-6 is taken in Fig. 5), a first lumen (annular outer fluid passage 20) extending between said proximal end and said distal end, and a second lumen (fluid passage 19) extending parallel to said first lumen, said first lumen being fluidically-isolated from said second lumen; 
a drill bit 50 (Figs. 1, 5), said drill bit comprising: 
a proximal end for mounting to said distal end of said drill rod (see the weld 52 connecting the proximal end of the drill bit to the distal end of the drill rod in Fig. 5); 
a distal end configured to drill into a material so as to form the drill hole (see the bottom cutters 57 at the distal end of the drill bit in Fig. 5); 
at least one air channel (substantially annular fluid passage 55; note that Grable discloses operating the system with either compressed air or a compressed hydrocarbon gas; see col. 4, lines 55-59) extending between said proximal end of said drill bit and said distal end of said drill bit, said at least one 
at least one vacuum channel (central passage or bore 54) extending between said proximal end of said drill bit and said distal end of said drill bit, said at least one vacuum channel being configured to be fluidically connected to said second lumen (i.e., the fluid passage 19) of said drill rod when said drill bit is mounted to said drill rod (see Fig. 5); 
a container (separator 64; Fig. 1) fluidically connected to said second lumen (i.e., fluid passage 19) of said drill rod (see the hose 63 and gooseneck 48 fluidically connecting the fluid passage 19 to the separator 64 in Figs. 1-2); 
a compressor (60; Fig. 1), said compressor being fluidically connected to said first lumen (i.e., annular outer fluid passage 20) of said drill rod and fluidically connected to said container (compressor 60 is fluidically connected to the first lumen by line 61, hose 62, and gooseneck 38 and to the container by line 65; see Figs. 1-2); 
wherein said compressor (60) (i) pumps pressurized air through said first lumen (i.e., annular outer fluid passage 20) of said drill rod such that said pressurized air passes through said at least one air channel of said drill bit and exits said distal end of said drill bit into the drill hole, and (ii) pumps air out of said container so as to generate a vacuum within said container, which vacuum is fluidically connected to said second lumen (i.e., fluid passage 19) of said drill rod and hence to said at least one vacuum channel of said drill bit, such that pressurized air exiting said at least one air channel into the hole and debris in the hole enters said at least one vacuum channel (i.e., central passage 54), passes through said second lumen (i.e., fluid passage 19) of said drill rod and into said container, such that the debris is collected in said container (see the directional arrows in Figs. 2 and 5; also see col. 4, lines 41-50: “Referring 
With respect to independent claim 12, Grable further discloses rotating the drill bit (see the square kelly 11 that is rotated by a rotary table 14 in Fig. 1; also, see col. 3, lines 24-28).
	With respect to claims 2-3 and 13-14, the Grable container (i.e., the separator 64) includes a proximal end (i.e., toward the end where the line 65 connects; Fig. 1), a distal end (i.e., toward the opposite lower end of the separator 64 at the base of the cone), and a generally cylindrical side wall extending therebetween to define a chamber (see Fig. 1).
	With respect to claims 4 and 16, the Grable compressor 60 is connected to the container (i.e., the separator 64) through the sidewall of the container (referring to Fig. 1, the line 71 connects to the container via its sidewall and the line 61 connects the line 71 with the compressor 60).
	With respect to claims 6-7 and 17-18, Grable further discloses a hatch for selectively emptying the contents of the chamber and a latch for opening the hatch (note the circle “x” valve symbol between the separator 64 and the settling tank 165 in Fig. 1; the passage between the separator 64 and tank 165 is considered to be a “hatch” and the valve itself is considered to constitute a “latch”, as broadly recited).
	With respect to claims 10 and 21, the Grable first lumen (i.e., annular outer fluid passage 20) and second lumen (i.e., fluid passage 19) are coaxial (see Figs. 4-5).
	With respect to claims 15 and 22, Grable further discloses a debris pipe (hose 63; Fig. 1) fluidically connecting the second lumen (i.e., fluid passage 19) of the drill rod to the container .

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grable as applied to claims 6 and 17 above, and further in view of Curlett, U.S. Patent No. 4,683,944.
As discussed above, Grable discloses all of the limitations of claims 6 and 17.  Grable does not, however specifically disclose an electronic mechanism to open the hatch, as recited in claims 8 and 19.

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Curlett, to provide the Grable valve located between the container (i.e., the separator 64) and the tank 165 as a solenoid-equipped valve, in order to allow the valve to be remotely opened and closed.

Allowable Subject Matter
15.	Claims 5, 9, 11, 20, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Biscay discloses a drilling system in which drilling fluid is circulated down an annular outer passage and drilling fluid mixed with cuttings is circulated back up through a central coaxial passage.  Brooks et al. (WO-2018/112540-A1) and Wilson et al. disclose drilling systems in which a compressed air drilling fluid is circulated down an annular outer passage and drilling fluid mixed with cuttings is circulated back up through a central coaxial passage.  Hoffman discloses a drilling system including a cuttings container with a hinged access door.  Sprehe discloses a drilling system in which a gaseous drilling fluid is recirculated.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        22 March 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672